Title: To George Washington from Colonel William Malcom, 22 October 1778
From: Malcom, Colonel William
To: Washington, George


          
            Sir
            Fort Clinton [West Point, N.Y.] Octr 22 1778
          
          Inclosed herewith are the Weekly returns of this Garrison—No person has yet Appeared on the Subject of provision as was intimated in the last letter I had the Honor to receive from your Excellency—I Have nevertheless sent for our Commisy & put him in a way to furnish the Quantity of Salt provisions which you thought proper to order—and Shall Continue to Isue fresh beeff as usual.
          We are not furnishd with board to build the barracks which your Excellency order’d—the frames to contain about One thousand men will be ready in a few days.
          If there is no impropriety—I Should be glad to know about what Number of troops you propose to Winter here—because we coud regulate our Stores—barracks—forage &c. Accordingly—it may be that for the Space of Two or three Months, that nothing can be brought here by Water—& but with great difficulty by Land. I have the Honor to be with Great Respect Your Excellencys most obedt Servant
          
            W. Malcom
          
        